--------------------------------------------------------------------------------


Exhibit 10.103      

 

 

EXECUTION

SENIOR FACILITY F AGREEMENT

DATED 4 SEPTEMBER, 2019

R300,000,000 SENIOR TERM LOAN FACILITY

for

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

(as borrower)

provided by

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)

and

NEDBANK LIMITED

(ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)

(as lenders)

with

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as facility agent)

This Agreement is entered into subject to the terms of a Common Terms Agreement
dated on or about the date of this Agreement

 


--------------------------------------------------------------------------------

Table of Contents

Clause  Page      1. Definitions and Interpretation 2 2. The Facility 4
3. Purpose 4 4. Conditions of Utilisation 4 5. Utilisation and Disbursement 5
6. Repayment 6 7. Prepayment and Cancellation 6 8. Interest 7 9. Interest
Periods 7 10. Fees 8 11. Default 8 12. Disposal of Locked Airtime 8 13. Disposal
of DNI Shares and FIHRST Shares 8 14. General 8     Form of Utilisation
Request                       Schedule 1 10


--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1) NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration
number 2002/031446/07, as borrower (the Borrower);

(2) FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) and
NEDBANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)
as original lenders (in this capacity, the Original Senior Facility F Lenders);
and

(3) FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as
agent of the Senior Facility F Lenders (the Facility Agent).

IT IS AGREED as follows:

1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this Agreement:

1.1.1 Applicable Margin means, in relation to any Senior Facility F Loan or
Unpaid Sum:

(a) 5.50 per cent. per annum, provided that no Event of Default has occurred and
is continuing; and

(b) with effect from the date of occurrence of an Event of Default and for so
long as it is continuing, the Applicable Margin shall be the percentage per
annum set out in paragraph (a) above plus 2.00 per cent.,

if the sale of the FIHRST Shares has not occurred by 31 October, 2019, the
Applicable Margin will be automatically increased by 1.00 per cent. per annum
and if the sale of the DNI Shares has not occurred by 31 January, 2020, the
Applicable Margin will be automatically increased by an additional 1.00 per
cent. per annum;

1.1.2 Availability Period means the period from and including the Third
Amendment and Restatement Date to and including the 30 November, 2019;

1.1.3 Available Commitment means the "Available Commitment" (as defined in the
Common Terms Agreement) of a Senior Facility F Lender in respect of Senior
Facility F;

1.1.4 Available Facility means the aggregate, from time to time, of the
Available Commitment of each Senior Facility F Lender;

1.1.5 BLT Liquidity Facility means the liquidity facility dated on or about the
date of this Agreement between Investec Bank Limited and Blue Label;

1.1.6 Break Costs means the amount (if any) determined by a Senior Facility F
Lender by which:

(a) the interest (excluding the Applicable Margin) which that Senior Facility F
Lender should have received for the period from the date of receipt of an amount
repaid or prepaid in respect of any part of its participation in a Senior
Facility F Loan or Unpaid Sum to the last day of the current Interest Period for
that Senior Facility F Loan or Unpaid Sum, if the principal amount of that
Senior Facility F Loan or Unpaid Sum received had been paid on the last day of
that Interest Period;

2

--------------------------------------------------------------------------------

exceeds:

(b) the amount which that Senior Facility F Lender would be able to obtain by
placing an amount equal to the principal amount of the Senior Facility F Loan or
Unpaid Sum received by it on deposit with a leading bank in the Johannesburg
interbank market for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period,

and Break Gains means the amount (if any) determined by the relevant Senior
Facility F Lender by which the amount of interest contemplated in paragraph (b)
above exceeds that in paragraph (a) above;

1.1.7 Common Terms Agreement means the written agreement entitled "Common Terms
Agreement", dated on or about 21 July, 2017 (as amended and/or reinstated from
time to time), between, amongst others, the Borrower (as borrower), the Original
Senior Facility F Lenders (as lenders) and the Facility Agent;

1.1.8 Final Maturity Date means the date falling nine months after the first
Utilisation Date;

1.1.9 Interest Payment Date means:

(a) the last day of March, June, September and December in any year; and

(b) the Final Maturity Date;

1.1.10 Interest Period means, in relation to a Senior Facility F Loan, each
period determined in accordance with Clause 9 (Interest Periods);

1.1.11 Party means a party to this Agreement;

1.1.12 Repayment Date has the meaning given to that term in Clause 6
(Repayment);

1.1.13 Senior Facility F or Facility means the term loan facility made available
to the Borrower under this Agreement;

1.1.14 Senior Facility F Commitment means the "Senior Facility F Commitment" as
defined in the Common Terms Agreement;

1.1.15 Senior Facility F Loan or Loan means a "Senior Facility F Loan" as
defined in the Common Terms Agreement;

1.1.16 Senior Facility F Outstandings means "Senior Facility F Outstandings" as
defined in the Common Terms Agreement;

1.1.17 Signature Date means the date stated at the beginning of this Agreement;

1.1.18 Total Senior Facility F Commitments means "Total Senior Facility F
Commitments" as defined in the Common Terms Agreement;

1.1.19 Unpaid Sum means an "Unpaid Sum" as defined in the Common Terms Agreement
in respect of Senior Facility F; and

1.1.20 Utilisation Request means the notice substantially in the form set out in
Schedule 1 (Form of Utilisation Request).

3

--------------------------------------------------------------------------------

1.2 Construction

1.2.1 Terms and expressions defined in the Common Terms Agreement, unless
expressly defined in this Agreement, have the same meaning in this Agreement.

1.2.2 The provisions of clauses 1.3 (Construction) and 1.4 (Third party rights)
of the Common Terms Agreement apply to this Agreement as though they were set
out in full in this Agreement, except that a reference in those clauses to the
Common Terms Agreement are to be construed as references to this Agreement.

1.2.3 This Agreement and the rights and obligations of the Parties hereunder
shall in all respects be subject to the terms and conditions of the Common Terms
Agreement, which shall apply mutatis mutandis to this Agreement and be
incorporated herein by reference.  If there is any conflict between this
Agreement and the Common Terms Agreement, this Agreement shall prevail.

2. THE FACILITY

2.1 Senior Facility F

Subject to the terms of this Agreement and the Common Terms Agreement, the
Senior Facility F Lenders make available to the Borrower a Rand-denominated term
loan facility in an aggregate amount equal to the Total Senior Facility F
Commitments.

2.2 Designation

This Agreement is a Senior Facility Agreement and the Senior Facility F
Agreement, each as defined in the Common Terms Agreement.

3. PURPOSE

3.1 The Borrower shall apply all amounts borrowed by it under Senior Facility F
only in or towards the purpose set out in clause 3.1 (Purpose) of the Common
Terms Agreement, and for no other purpose whatsoever.

3.2 No Finance Party is bound to monitor or verify the utilisation of Senior
Facility F or will be responsible for, or for the consequences of, such a
utilisation.

4. CONDITIONS OF UTILISATION

4.1 Conditions precedent

The Borrower may not deliver a Utilisation Request to the Facility Agent under
Senior Facility F (and no Senior Facility F Lender shall have any obligation to
advance any Senior Facility F Loan or to provide any other form of credit or
financial accommodation under this Agreement to any person) unless the Facility
Agent has issued the notice contemplated by clause 4.1 (Initial conditions
precedent) of the Common Terms Agreement.

4.2 Further conditions precedent

4.2.1 Subject to the Common Terms Agreement and this Agreement, a Senior
Facility F Lender will only be obliged to participate in the first Senior
Facility F Loan if:

(a) the requirements of clause 4.2 (Further conditions precedent) of the Common
Terms Agreement have been met; and

4

--------------------------------------------------------------------------------

(b) Cell C has provided evidence that it has received the proceeds of the BLT
Liquidity Facility in full to the satisfaction of the Finance Parties.

4.2.2 Subject to the Common Terms Agreement and this Agreement, a Senior
Facility F Lender has approved in writing its ability to provide the second
Senior Facility F Loan if:

(a) the requirements of clause 4.2 (Further conditions precedent) of the Common
Terms Agreement have been met; and

(b) the credit committee of each Senior Facility F Lender has approved the
proposed second Senior Facility F Loan.

4.3 Maximum number of Loans

The Borrower may not deliver a Utilisation Request under Senior Facility F if as
a result of the proposed Utilisation more than two Senior Facility F Loans would
be outstanding.

5. UTILISATION AND DISBURSEMENT

5.1 Delivery of a Utilisation Request

5.1.1 The Borrower may utilise Senior Facility F during the Availability Period
by delivery to the Facility Agent of a duly completed Utilisation Request.

5.1.2 Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a Utilisation Request is 17h00 two Business Days before
the proposed Utilisation Date or such shorter period as the Facility Agent
agrees in writing.

5.1.3 A Utilisation Request is irrevocable.

5.1.4 A maximum of two Utilisation Requests may be delivered by the Borrower on
or following the Third Amendment and Restatement Date.

5.2 Completion of a Utilisation Request

5.2.1 A Utilisation Request will not be regarded as having been duly completed
unless:

(a) the proposed Utilisation Date is a Business Day within the Availability
Period;

(b) the currency and amount of the Utilisation comply with Clause 5.3 below; and

(c) it specifies a bank account in South Africa to which the Borrower requires
the proceeds of that Senior Facility F Loan to be credited.

5.2.2 Only one Senior Facility F Loan may be requested in a Utilisation Request.

5.3 Currency and amount

5.3.1 The currency specified in a Utilisation Request must be Rand.

5.3.2 The amount of the first proposed Senior Facility F Loan is for
R220,000,000 and the second proposed Senior Facility F Loan is for R80,000,000
or such lesser amount as the Facility Agent may agree.

5

--------------------------------------------------------------------------------

5.4 Disbursement

5.4.1 If the conditions set out in this Agreement and the Common Terms Agreement
have been met, each Senior Facility F Lender must advance and lend to the
Borrower, who shall borrow from each such Lender, that Lender's participation in
the relevant Senior Facility F Loan on the relevant Utilisation Date.  A Senior
Facility F Lender must make its participation in the relevant Senior Facility F
Loan available to the Facility Agent by no later than 11h00 on the applicable
Utilisation Date for disbursement to the Borrower.

5.4.2 The amount of each Senior Facility F Lender's participation in a Senior
Facility F Loan will be equal to the proportion borne by its Available
Commitment (if any) to the Available Facility immediately prior to making that
Loan.

5.4.3 No Senior Facility F Lender is obliged to participate in a Senior Facility
F Loan if, as a result:

(a) its share in the outstanding Senior Facility F Loans would exceed its
Available Commitment; or

(b) the outstanding Senior Facility F Loans would exceed the Available Facility.

5.5 Automatic cancellation of Commitments

The Senior Facility F Commitments which, at that time, are unutilised, and in
respect of which no Utilisation Request has been delivered, shall be immediately
cancelled at 10h00 on the last day of the Availability Period.

6. REPAYMENT

The Borrower shall repay each Loan made to it in full on the Final Maturity
Date.

7. PREPAYMENT AND CANCELLATION

7.1 Voluntary cancellation

7.1.1 The Borrower may cancel the unutilised and undrawn amount of the Senior
Facility F Commitments in accordance with the requirements (and subject to the
terms) of clause 7 (Prepayment and Cancellation) of the Common Terms Agreement.

7.1.2 No amount of the Senior Facility F Commitments cancelled pursuant to this
Clause may be reinstated.

7.2 Voluntary prepayment

7.2.1 The Borrower may make voluntary prepayments in respect of the Senior
Facility F Loans made to it, in whole or in part, in accordance with the
requirements (and subject to the terms) of clause 7 (Prepayment and
Cancellation) of the Common Terms Agreement.

7.2.2 No amount of a Senior Facility F Loan prepaid pursuant to this Clause may
be re-borrowed.

7.3 Mandatory prepayment and prepayment offers

The Borrower shall be obliged to make mandatory prepayments and/or offers to
make prepayments (as applicable) in respect of the Senior Facility F Loans made
to it to the Senior Facility F Lenders in accordance with the requirements (and
subject to the terms) of clauses 7 (Prepayment and Cancellation) and 8
(Prepayment Offers and Priorities) of the Common Terms Agreement.

6

--------------------------------------------------------------------------------

8. INTEREST

8.1 Calculation of interest

The rate of interest on each Senior Facility F Loan (and any Unpaid Sum) for
each Interest Period is the percentage rate per annum which is the aggregate of:

8.1.1 the Applicable Margin; and

8.1.2 the Base Rate.

8.2 Payment of interest

On each Interest Payment Date the amount of interest payable on the relevant
Loan on that Interest Payment Date shall be added and capitalised to the
outstanding principal amount of the Senior Facility F Loan (to be paid in full
on the Final Maturity Date).

8.3 Interest on overdue amounts

8.3.1 Any interest accruing on an Unpaid Sum shall be immediately payable by the
Borrower on demand by the Facility Agent.

8.3.2 Default interest (if unpaid) arising on any Unpaid Sum will be compounded
with that Unpaid Sum on the last day of each calendar month, but will remain
immediately due and payable.

8.4 Notification of rates of interest

Without prejudice to the obligation of the Borrower to pay interest calculated
at any applicable rate under this Clause 8, the Facility Agent shall notify the
Senior Facility F Lenders and the Borrower, as soon as reasonably practicable:

8.4.1 of the determination of a rate of interest under this Agreement;

8.4.2 when interest commences to accrue at the rate calculated by reference to
the Applicable Margin specified in Clause 1.1.1(b) (Definitions).

9. INTEREST PERIODS

9.1 Duration

Each Senior Facility F Loan has successive Interest Periods:

9.1.1 commencing on (and including) the Utilisation Date (in respect of the
first Interest Period for that Senior Facility F Loan) or commencing on (and
including) an Interest Payment Date; and

9.1.2 ending on (but excluding) the next Interest Payment Date.

9.2 Interest Periods for Unpaid Sums

Interest accruing on an Unpaid Sum shall be calculated as if that Unpaid Sum,
during the period of non-payment, constituted a Loan under Senior Facility F for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably).  For this purpose, the Facility Agent (acting reasonably)
may:

7

--------------------------------------------------------------------------------

9.2.1 select successive Interest Periods of any duration of up to three months;
and

9.2.2 determine the appropriate Quotation Day for that Interest Period.

If any Unpaid Sum consists of all or part of a Senior Facility F Loan which
became due on a day which was not the last day of an Interest Period relating to
that Senior Facility F Loan, the first Interest Period for that Unpaid Sum shall
have a duration equal to the unexpired portion of the current Interest Period
relating to that Senior Facility F Loan.

9.3 Consolidation of Loans

On each Interest Payment Date, all Senior Facility F Loans utilised by the
Borrower under this Facility that remain outstanding will be consolidated and
treated as a single Senior Facility Loan outstanding and owing by the Borrower
under this Facility.

9.4 No overrunning the Final Maturity Date

If an Interest Period for a Senior Facility F Loan would otherwise extend beyond
the Final Maturity Date, it will be shortened so that it ends on the Final
Maturity Date.  This Clause does not apply to Interest Periods selected under
Clause 9.2 above in respect of Unpaid Sums which remain outstanding on the Final
Maturity Date.

9.5 Non-Business Days

If an Interest Payment Date would otherwise occur on a day which is not a
Business Day, that Interest Payment Date will instead be the next Business Day
in the same calendar month (if there is one) or the preceding Business Day (if
there is not).

10. FEES

The Borrower shall pay to the Senior Facility F Lenders a non-refundable
structuring fee in the amount and at the times agreed in a Fee Letter.

11. DEFAULT

If an Event of Default occurs, and for so long as it is continuing, the Facility
Agent may enforce any of the rights and remedies provided for in clause 23.15
(Acceleration) of the Common Terms Agreement.

12. DISPOSAL OF LOCKED AIRTIME

The Borrower shall not dispose of Locked Airtime without the prior consent of
the Airtime Facility Lenders.

13. DISPOSAL OF DNI SHARES AND FIHRST SHARES

The Borrower shall dispose of the DNI Shares and the FIHRST Shares by 31
January, 2020 or such a later date agreed by the Facility Agent.

14. GENERAL

14.1 Notices and domicilium

All documents in legal proceedings and notices in connection with this Agreement
shall be served in accordance with clause 34 (Notices) of the Common Terms
Agreement, which clause is incorporated by reference in this Agreement as if
repeated in this Agreement in full (except that references in that clause to the
Common Terms Agreement are to be construed as references to this Agreement).

8

--------------------------------------------------------------------------------

14.2 Incorporation of by reference

The provisions clauses 17 (Costs and Expenses), 35 (Amendments and Waivers), 37
(General Provisions) and 41 (Waiver of Immunity) of the Common Terms Agreement
apply to this Agreement as though they were set out in full in this Agreement
(except that references in those clauses to the Common Terms Agreement are to be
construed as references to this Agreement).

14.3 Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

14.4 Jurisdiction

14.4.1 The Parties hereby irrevocably and unconditionally consent to the
non-exclusive jurisdiction of the High Court of South Africa (Gauteng Local
Division, Johannesburg) (or any successor to that division) in regard to all
matters arising from the this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a dispute).

14.4.2 The Parties agree that the High Court of South Africa is the most
appropriate and convenient court to settle disputes.  The Parties agree not to
argue to the contrary and waive objection to this court on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Agreement.

14.4.3 This Clause 14.4 is for the benefit of the Finance Parties only.  As a
result, no Finance Party shall be prevented from taking proceedings relating to
a dispute in any other court with jurisdiction.  To the extent allowed by law, a
Finance Party may take concurrent proceedings in any number of jurisdictions.

14.5 Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

9

--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF UTILISATION REQUEST

To: [●]

as Facility Agent

From: NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

[●], [●]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Senior Facility F Agreement, dated [●], 2019
(the Agreement)

1. We refer to the Agreement.  This is a Utilisation Request.  Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2. We wish to borrow a Senior Facility F Loan on the following terms:

Proposed Utilisation Date:

[●] (or, if that is not a Business Day, the next Business Day)

Amount:

R[●] or, if less, the Available Facility

3. The proceeds of this Loan must be credited to [account].

4. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

5. This Utilisation Request is irrevocable.

Yours faithfully,

…………………………………

authorised signatory for

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

10

--------------------------------------------------------------------------------

SIGNATURE PAGE

BORROWER

 

/s/ AMR Smith    

For and on behalf of:

Net1 Applied Technologies South Africa Proprietary Limited

 

 

         

Name:

AMR Smith

 

 

 

         

Office:

Director

 

 

 

         

 

(who warrants his authority)

 

 

 

 

--------------------------------------------------------------------------------

SIGNATURE PAGE

FACILITY AGENT




                                                  

/s/ DD Van der Vyver   /s/ Z Manie

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

 

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

         

Name:

DD Van der Vyver

 

Name:

Z Manie

         

Office:

Authorised

 

Office:

Authorised

         

 

(who warrants his authority)

 

 

(who warrants his authority)

 

--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL SENIOR FACILITY F LENDER




                                                 

/s/ DD Van der Vyver    /s/ Z Manie

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

 

For and on behalf of:

FirstRand Bank Limited (acting through its Rand Merchant Bank division)

         

Name:

DD Van der Vyver

 

Name:

Z Manie

         

Office:

Authorised

 

Office:

Authorised

         

 

(who warrants his authority)

 

 

(who warrants his authority)

 

--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL SENIOR FACILITY F LENDER

                                                                

/s/ M Holness   /s/ Illegible

For and on behalf of:

Nedbank Limited (acting through its Corporate and Investment Banking division)

 

For and on behalf of:

Nedbank Limited (acting through its Corporate and Investment Banking division)

         

Name:

M Holness

 

Name:

Illegible

         

Office:

Authorised

 

Office:

Authorised

         

 

(who warrants his authority)

 

 

(who warrants his authority)


 

--------------------------------------------------------------------------------